DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
This is the first action on the merits. Claims 1-19 are pending in the application and are presented to be examined upon their merits.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/29/2020 and 07/23/2019 are compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner’s Comments
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The use of the term “Experian’s CreditMatch”, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites, ”identifying an API token…” should be –identifying an Application Programming Interface (“API”) token…--.
  Appropriate correction is required.

Intended Use
MPEP 2103 I C

Claim 1 recites, “…one or more non-transitory computer readable storage device storing software instructions executable by the computing system to perform the computerized method comprising:… execute a score impact algorithm, based at least on the first account type and the risk data of the user, to determine a possible risk score change…”
Claim 4 recites, “providing, to the user, an option to initiate addition of an account…”
Claim 7 recites, “executing a second score impact algorithm configured to estimate a second possible risk score…”
Claim 8, “…credentials for directly accessing…”
Claim 10 recites, “…a request to add the account with the recipient to risk data of the user… datapackage formatted for ingestion…”
Claim 11 recites, “…the first account scoring model configured to determine an expected change to a current risk score…”
Claim 12 recites, “a hardware computer processor configured to perform operations…the first account type and the risk data of the user, to determine a possible risk score change”
Claim 15 recites, “an option to initiate addition of an account of the first account type to risk data of the user.”
Claim 18 recites, “a second score impact algorithm configured to estimate a second possible risk score associated with addition of a second account…”
Claim 19 recites, “a hardware computer processor to perform operations… to determine a possible risk score...”

“Language that suggests or makes a feature or step optional but does not require that feature steps does not limit the scope of a claim under the broadest reasonable claim interpretation. The following types of claim language may raise a question as to its limiting effect: (A) statements of intended use or field of use, including statements of purpose or intended use in the preamble, (B) “adapted to” or “adapted for” clauses, (C) “wherein” or “whereby” clauses, (D) contingent limitations, (E) printed matter, or (F) terms with associated functional language.”[MPEP 2103 I C]


Not Positively Recited
Claim 1 recites, “identifying... a secured third party risk database…
accessing, via a secure communication channel established with the third- party risk database…”
Claim 6 recites, “…the score impact algorithm is developed based at least on historical risk score changes of a plurality of other users …”
Claim 8 recites, “…an API communication channel established with the one or more databases…”


“Employing, if we may, a syllogistic analysis to answer appellant’s arguments, we start with the proposition that claims cannot be obtained to the which is not new. This was the basis of holding in In re Thuau. It was the law then, is now and will be until Congress decrees otherwise. So the first inquiry must be into exactly what the claims define. Towards that goal, we state the next proposition, which is that every limitation positively recited in a claim must be given effect in order to determine what subject matter that claim defines.”(In re Wilder, 166 USPQ 545 (CCPA 1970)

Functional Language
MPEP 2114

Claim 7 recites, “…a second score impact algorithm configured to estimate a second possible risk score…”
Claim 11 recites, “…the first account scoring model configured to determine an expected change to a current risk score…”
Claim 12 recites, “…a hardware computer processor configured to perform operations….”
Claim 18 recites, “…a second score impact algorithm configured to estimate a second possible risk score…”
“The recitation of the functional limitation of the claimed invention does not server to differentiate the claims from the prior art. If a prior structure is the same as the claimed structure as described in the Applicant’ specification, then the functional language will not differentiate the claims over the prior art.”[MPEP 2114]


Non-Functional Descriptive Material
MPEP 211.05 I-III


Claim 8 recites, “…plurality of data items associated with the user stored in one or more databases associated with the selected third-party entity…accessing a plurality of data items…”

 “where a claim limitation is directed to conveying a message or meaning to a human reader independent of intended computer system, and/or the non-transitory computer readable medium merely serves as a support for information or data, no functional relationship exists.  Therefore, as above limitations are directed to further describing stored data (e.g., conveying meaning to a human reader) and do not create a functional relationship between the data and the memory on which it is stored, the limitations will not differentiate the claims from the prior art.” See In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ 2d 1031 (Fed. Cir. 1994).



























Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

“In Ipsis Verbis”
MPEP 2163.03 V

The specification provides a re-writing of the claim language. According to the specification, “[0033] In one embodiment, a computerized method performed by a computing system having one or more hardware computer processors and one or more non-transitory computer readable storage device storing software instructions executable by the computing system comprises accessing a score impact rule indicating one or more account types that impacts risk scores of users, identifying an API token associated with a secured third-party risk database, transmitting the API token and a request for risk data of a user to the third-party risk database. The method may include accessing, via an secure communication channel established with the third-party risk database, risk data of the user, identifying a plurality of groupings of data items (which may also be referred to as subsets of data items) included in the risk data of the user, each of the groupings including a plurality of data items associated with an entity, determining an account type of a plurality of account types for each of the groupings of data items, identifying a first account type 
risk score change if an account of the first account type is added to the risk data of the user. The method may include providing, to the user, an indication of the possible risk score change.” [as in claim 1 et al.]




“An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. ‘Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one of ordinary skill in the art can recognized what is claimed.”[MPEP 2163.03 V]


Lack of Algorithm
MPEP 2161.01 I

Claims 4 and 15 recite, “providing…an option to initiate addition of an account…”.  The claim is silent as to what is performing the act of providing. According to the specification, 
“[0130] In one embodiment, a computerized method of updating user risk data, the computerized method performed by a computing system having one or more hardware computer processors and one or more non-transitory computer readable storage device storing software instructions executable by the computing system to perform the computerized method comprises receiving, from a user computing device, a request to update credit data of the user with account information regarding an account identified in direct deposit account data of a financial payment account of the user, generating a trade line creation data package including an identifier of an issuer of the account identified in the direct deposit account data, a data furnisher identifier associated with an entity that provides consumer data to a credit bureau; and at least a portion of the account information formatted for ingestion by a credit bureau to initiate addition of the account to credit data of the user. The method may include identifying an API key associated with the credit bureau, and transmitting the API key and the trade line creation data package 
	The above statements from the specification does not provide sufficient detail for the function of, “providing…an option to initiate addition of an account…” that one of ordinary skill in the art would understand how the inventor intended the function to be performed. Simply restating the function recited in the claim is not necessarily sufficient. In other words, the algorithm of steps/procedure taken to perform the function needs to be  described so that one of ordinary skill in the art would understand how the intended function is to be performed. See MPEP 2163.02 and 2181, subsection IV.

“In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.” MPEP 2161.01 I

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19  are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	In the instant case, claim 1 is directed to a “a computerized method”. 
	Claim 1 is directed to the abstract idea of “to determine ( or determining) a possible risk score change” which is grouped under “organizing human activity… fundamental economic practice involving mathematical calculations” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 1 recites “accessing a score impact rule indicating one or more account types that impacts risk scores of users; identifying an API token associated with a secured third-party risk…; transmitting the API token and a request for risk data of a user to the third-party risk…; accessing, via a secure communication channel established with the third- party risk …. risk data of the user; identifying a plurality of groupings of data items included in the risk data of the user, each of the groupings including a plurality of data items associated with an entity; determining, for each of the groupings of data items, an account type of a plurality of account types; identifying a first account type of the plurality of account types that impacts risk scores when added to risk data of respective users and is not included in the determined account types associated with the user; execute a score impact algorithm, based at least on the first account type and the risk data of the user, to determine a possible risk score change if an account of the first account type is added to the risk data of the user; and providing, to the user, an indication of the possible risk score change.” Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
4.	This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “hardware processors”, “readable storage device” “database” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. perform) [ or implement] the acts of using rules to authorize a financial transaction.  
to determine [or calculate] a possible risk score change using computer technology (e.g. hardware computer processors). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 
6.	Hence, at least claims 1 and 12  are not patent eligible.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over FORD et al (US 2019/0034625).
Re claims 1, 12 and 19, FORD discloses a computerized method, performed by a computing system having one or more hardware computer processors and one or more non-transitory computer readable storage device storing software instructions executable by the computing system to perform the computerized method [Abstract, ¶0004, ¶0005] comprising: 
accessing a score impact rule (914) indicating one or more account types that impacts risk scores of users[¶0164]; 
identifying an API token associated with a secured third-party risk database (414)(412)(416)(418)(FIG. 4)[¶0053], [¶0054]; 
transmitting the API token and a request for risk data of a user to the third-party risk database; (414)(412)(416)(418)(FIG. 4)[¶0053], [¶0054]

identifying a plurality of groupings of data items included in the risk data of the user, each of the groupings including a plurality of data items associated with an entity; 
determining, for each of the groupings of data items, an account type of a plurality of account types; 
identifying a first account type of the plurality of account types that impacts risk scores when added to risk data of respective users and is not included in the determined account types associated with the user; execute a score impact algorithm, based at least on the first account type and the risk data of the user, to determine a possible risk score change if an account of the first account type is added to the risk data of the user; and providing, to the user, an indication of the possible risk score change.[0175]
Re claims 2 and 13, wherein the possible risk score changes indicates an estimated risk score [¶0168]
Re claims 3 and 14, The computerized method of claim 1, wherein the possible risk score changes indicates an estimated risk score increase or decrease [¶0171-¶0172]
Re claims 4  and 15: providing, to the user, an option to initiate addition of an account of the first account type to risk data of the user.[¶0064]
Re claims 5 and 16. wherein a first plurality of data items associated with a second entity indicate transactions of the user in a second account of the second account type.[¶0064]
Re claims 6 and 17, wherein the score impact algorithm is developed based at least on historical risk score changes of a plurality of other users in response to addition of respective accounts of the first account type to respective risk data of the users.[¶0168] (1514)(FIG. 15)[¶0084],[¶0152]
Re claims 7 and 18. The computerized method of claim 1, further comprising: executing a second score impact algorithm configured to estimate a second possible risk score associated with addition of a second account of a second account type to the risk data of the user; and providing, to the user, a second indication of the second possible risk score change.(914)[¶0175],[¶0177]
Re claims 8-11, further comprising:


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S FELTEN whose telephone number is (571)272-6742.  The examiner can normally be reached on Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 5712726709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL S FELTEN/Primary Examiner, Art Unit 3692